Kupferman, J. P. (dissenting in part).
The plaintiff-appellant asks that the fund on deposit, consisting of some $300,000, be applied to the note and mortgage held by the bank on the premises known as Queensbury Plaza. Special Term, in Monroe County, having determined against the defendant Jay Birnbaum, and an appeal therefrom having been taken and abandoned, there would seem to be no further issue to.be considered, and so summary judgment should be granted on the first cause of action. Nonetheless, the defendant “Jay” signed for the bank on a note and mortgage, which has a prepayment clause, and which in any event is due on September 1, 1984. Therefore, the only logical conclusion of this matter is to grant the plaintiff Saul’s motion and apply the fund to the note and the mortgage and, at least to that extent, terminate this matter. Contrary to the statement in the court’s memorandum, the plaintiff specifically asked for this relief at the oral argument.